Title: From Thomas Jefferson to William Short, 6 June 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York June 6. 1790.

Having written to you so lately as the 27th. of May by M. de Crevecoeur, I have little new to communicate. My head-ach still continues in a slight degree, but I am able to do business. Tomorrow I go on a sailing party of three or four days with the President. I am in hopes of being relieved entirely by the sickness I shall probably encounter. The President is perfectly reestablished, and looks better than before his illness. The question of removal to Philadelphia was carried in the house of representatives by 38. against 22. It is thought the Senate will be equally divided and consequently that the decision will rest on the Vice president, who will be himself divided between his own decided inclinations to stay here, and the unpopularity of being the sole obstacle to what appears the wish of so great a majority of the people expressed by proportional representation. Rhodeisland has at length acceded to the Union by a majority of two voices only in their convention. Her Senators will be here in about 10. days or a fortnight. The opposers of removal in the Senate try to draw out time till their arrival. Therefore they have connected the resolution of the lower house with a bill originated with them to fix a permanent residence, and have referred both to the same committee.—Deaths are Colo. Bland at this place, and old Colo. Corbin in Virginia. The naming  a minister for Paris awaits the progress of a bill before the legislature. They will probably adjourn to the 1st. of December, as soon as they have got through the money business. The funding bill is passed, by which the President is authorised to borrow money for transferring our foreign debt. But the ways and means bill being not yet passed, the loan cannot be commenced till the appropriations of revenue are made, which is to give credit to the loan.—I hope before this reaches you, Petit and my affairs will be on their way. Whether it be so or not, be so good as to send me a pair of library steps, echelle de bibliotheque, such as were always to be seen at the Salle des ventes du Palais royal, for about 30.₶ or 36.₶ They fold up so as to be very portable. Remember me to all my friends, and be assured of the sincere esteem of Dear Sir Your affectionate friend & servt,

Th: Jefferson


De Moustier writes he is coming back. I can’t believe it. He did not leave a single friend here. Say so under the rose to the Marquis Fayette.

